DETAILED ACTION
Claim Objections
Claim 1 is objected to because of the following informalities:  “the other end if the first individual flow path,” “the other end if the second individual flow path,” “upstream region” and “downstream region” lack antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6, 7, 10 and 11 are rejected under 35 U.S.C. 103 unpatentable over Sekiguchi (2004/0066430) in view of Menzel  et al. (2019/0248138).

 	Regarding claim 1, Sekiguchi teaches a liquid ejecting head comprising: 
a first individual flow path (figs. 3, 10, flow path 28, 29 for nozzle 24-1); 
a second individual flow path (figs. 3, 10, flow path 28, 29 for nozzle 24-1 next to first nozzle), the first individual flow path and the second individual flow path being arranged side by side along a first direction (fig. 3, into page, fig. 10, horizontal direction); 

a second nozzle (fig. 3, nozzle 24-1) communicating with the second individual flow path (see fig. 3); and 
a first common liquid chamber (fig. 3, item 26 for nozzles 24-1) coupled to one end of the first individual flow path and to one end of the second individual flow path (compare figs. 3, 10, [0064]), 
the first nozzle and the second nozzles each have an opening having an axis that extends in a second direction (fig. 3, horizontal on page), 
the first individual flow path includes a first pressure chamber (fig. 3, chamber 23) associated with an energy generating element (fig. 3, item 12) and a first communication path (fig. 3, path 51b from pressure chamber 23 to nozzle 24) through which the first pressure chamber communicates with the first nozzle (see fig. 3), 
the first communication path includes a first end portion (fig. 3, portion closest to numeral 51 and pressure chamber 23) and a second end portion (fig. 3, portion closest to nozzle 24), the first end portion is directly connected with the first pressure chamber and is defined by a side wall (fig. 3, wall of layer 21) of the first communication path to form a first opening (fig. 3, opening in layer 21), and the second end portion is directly connected with the first nozzle and is defined by the side wall (fig. 3, wall of layer 15) of the first communication path to form a second opening (fig. 3, opening in layer 15), and 
when seen along the second direction, in the first communication path, the first end portion, and the 
Sekiguchi does not teach a second common liquid chamber coupled to the other end of the first individual flow path and to the other end of the second individual flow path, wherein 
the liquid flows from the first common liquid chamber to the second common liquid chamber in each of the first individual flow path and the second individual flow path,
in the first individual flow path, the first pressure chamber and the first nozzle are disposed in this order from upstream region toward downstream region with respect to the flow of liquid from the first common liquid chamber toward the second common liquid chamber, 
the second individual flow path includes a second pressure chamber associated with a second energy generating element, the second communication path through which the first pressure chamber communicates with the first nozzle,
in the second individual flow path, the second nozzle and the second pressure chamber are disposed in this order from upstream region toward downstream region with respect to the flow of liquid from the first common liquid chamber toward the second common liquid chamber.
Menzel teaches this (Menzel, see figs. 3B, 4B, Note that first common liquid chamber 28, second common liquid chamber, pressure chambers 20, nozzles 22 and individual flow paths 26/20/18/16 meet all claimed limitations when the individual flow paths are arranged in a direction-alternating configuration as shown in figure 4B).

 	Regarding claim 2, Sekiguchi in view of Menzel teaches the liquid ejecting head according to claim 1, wherein when seen along the second direction, the second end portion is provided further apart from the first common liquid chamber than the first end (Sekiguchi, see fig. 3). 	Regarding claim 3, Sekiguchi in view of Menzel teaches the liquid ejecting head according to claim 1, wherein the first common liquid chamber has a wide width portion that has a relatively large overlap with the first pressure chamber when seen along the second direction, and a narrow width portion that has a relatively small overlap or no overlap with the first pressure chamber when seen along the second direction (Sekiguchi, fig. 3, note that “portion” could mean almost anything. Examiner is defining Sekiguchi’s wide width portion to be the entire floor of chamber 26 and the narrow width portion to be a portion of layer 19 narrower than the wide width portion). 	Regarding claim 4, Sekiguchi in view of Menzel teaches the liquid ejecting head according to claim 3, wherein a compliance portion (Sekiguchi, fig. 3, item 27) 

Regarding claim 6, Sekiguchi in view of Menzel teaches the liquid ejecting head according to claim 5, wherein when seen along the first direction, the first pressure chamber and the second pressure chamber do not overlap each other (Menzel, see figs. 3B, 4B). 	Regarding claim 7, Sekiguchi in view of Menzel teaches the liquid ejecting head according to claim 6, wherein when seen along the first direction, the first nozzle and the second nozzle do not overlap each other (Menzel, see figs. 3B, 4B). 	Regarding claim 10, Sekiguchi in view of Menzel teaches a liquid ejecting apparatus comprising: the liquid ejecting head according to claim 1 (Sekiguchi, [0014]).

Regarding claim 11, Sekiguchi in view of Menzel teaches a liquid ejecting apparatus comprising: the liquid ejecting head according to claim 1, 


Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in light of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853